DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
 2. 	Claims 10, 16-20 were canceled and claims 21-22 were added. Claims 1-9, 11-15 and 21-22 are now pending in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-9, 11-15 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The new amendment to claim 1 recites “wherein the end result is a mixture containing at least one wax material and at least one plastic material”. The language “the end result” in the recitation “wherein the end result is a mixture containing” lacks antecedent basis in the claim. The claim is considered indefinite and is thereby rejected. Claims 2-9, 11-15 and 21-22 are rejected as being dependent on a rejected base claim. For purposes of examination, the claim will be interpreted as reciting “wherein the machinable wax is a mixture containing”.  

Claim Analysis 
5.	Summary of Claim 1:
A method for manufacturing machinable wax with a plastic additive, the method comprises: 

adding wax components to a mixing reactor, where in the wax components are comprised of at least one wax material and at least one plastic material; 

heating the wax components to a desired temperature, wherein the temperature is not more than 300 degrees Fahrenheit; 

mixing the wax components; 

degassing the mixture of wax components; 

cooling the wax components, wherein the end result is a mixture containing at least one wax material and at least one plastic material.

 
Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 6, 12, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller (US PG Pub 2010/0168335).
	Regarding claims 1 and 22, Muller teaches a method for producing polymer mixtures (title), wherein the polymer mixtures comprise waxes and polymers (Table 4, [0045]) thereby reading on the “at least one plastic material” and the “at least one wax material” as required by the instant claim, wherein the method comprises adding components to a reactor and introducing the polymers at temperatures below the melting point of the polymer [0058], [0061], where the melting point of the polymers are from 56 to 124 C (Table 3) thereby reading on “heating the wax components to a desired temperature, wherein the temperature is not more than 300 degrees Fahrenheit” and “mixing the wax components” as required by the instant claim. The method of Muller further comprises degassing [0061], [0072], [0076] and further comprises cooling [0043]. 
	Regarding claims 2-3, Muller teaches polyethylene and a wax (Table 4, [0027]).
	Regarding claim 6, Muller teaches microcrystalline, polyethylene and paraffin (Table 4, [0032]).
	Regarding claim 12, Muller teaches the mixture is shaped into the end product [0012] thereby reading on the desired shape as required by the instant claim.
	Regarding claim 21, the extruder of Muller simultaneously heats and mixes the wax components [0064].
	
8.	Claims 1-3, 12, 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US Patent 6,476,107 B1).
	Regarding claims 1 and 22, Chang teaches a method to produce an environmentally friendly additive wherein the method comprises the following steps (Fig. 1):

    PNG
    media_image1.png
    637
    748
    media_image1.png
    Greyscale

wherein the polyolefin reads on the polymer material and the wax reads on the wax material of the instant claim, wherein the steps of mixing, kneading, melting reads on the “adding wax components to a mixing reactor, where in the wax components are comprised of at least one wax material and at least one plastic material” and wherein in a preferred embodiment, the components are heated to a temperature of 95 C (Example 1) thereby reading on the “heating the wax components to a desired temperature, wherein the temperature is not more than 300 degrees Fahrenheit” wherein the degassing reads on the degassing and the pelleting reads on the cooling step.
	Regarding claim 2, Chang teaches low density polyethylene (col. 4 line 23).
	Regarding claim 3, Chang teaches polyethylene wax (col. 2 line 67).
	Regarding claim 12, Chang teaches the composition in the form of pellets (Fig. 1) thereby reading on the desired shape of the instant claim.
	Regarding claim 21, Chang teaches the mixing and the heating are done simultaneously (Example 1).
	
Claim Rejections - 35 USC § 103

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US PG Pub 2010/0168335) in view of Gomez et al. (US Patent 5,319,003).
Regarding claims 4 and 8, Muller teaches the method of claim 2 as set forth above and incorporated herein by reference.
Muller does not teach the machinable wax components further comprising acetic acid ethenyl ester. Muller is further silent regarding the amount of the acetic acid ethenyl ester.
Gomez et al. teach methods for improving the mechanical performance of composite materials (Title) wherein the composite materials comprise acetic acid ethenyl ester as a strain relieving polymer (SRP) in a mixture with polymers (SRP I, SRP III, SRP V; col. 9 lines 40-66). Gomez et al. further teach the strain relieving polymers (SRP) are used in any amount but preferably from 4-8 percent by weight based upon the total weight of the resin and strain relieving polymer (col. 6 lines 49-51) thereby reading on the claimed range of 3-6 volume percent as required by the instant claim. Gomez et al. offer the motivation of using acetic acid ethenyl ester in a mixture with polymers due to its ability to act as a strain relieving polymer and thereby improving fatigue life and working pressure (col. 6 lines 45-46). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the acetic acid ethenyl ester in the amounts disclosed by Gomez et al. in the method of Muller, thereby arriving at the claimed invention. 

11.	Claims 5, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US PG Pub 2010/0168335) in view of Cilindro (US Patent 4,518,288) as listed on the IDS dated 5/24/2022.
Regarding claims 5, 7 and 9, Muller teaches the method according to claim 1 as set forth above further comprising a pigment [0050].
	Regarding claim 5, Muller is silent regarding the pigment being a colorant. Regarding claim 7, Muller is further silent on the amounts of the microcrystalline wax, paraffin wax and polyethylene wax.
Cilindro teaches machinable wax for prototype patterns, wherein the machinable wax comprises 5 to 15% by volume paraffin wax, 5 to 15% by volume microcrystalline wax, 25-35% by volume polyethylene wax having a density of 0.93 g/cc thereby corresponding to the LDPE wax of the instant claims, and 40 to 50% by volume polyethylene wax (Abstract, claim 1, col. 4 line 6). Regarding claim 5, Cilindro teaches a blue dye in an amount of 7 grams per 100 pounds (col. 4 line 28, claim 5). Cilindro offers the motivation of choosing this particular wax component formulation for machining processes due to its ability to reduce machine tool wear, be machined faster because its nonabrasive, reduce the use of coolants, less expensive than metal, and the material is lightweight (col. 2 lines 5-20). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the wax component formulation of Cilindro as the polymeric material in the method of Muller, thereby arriving at the claimed invention. 
Regarding claim 9, Muller in view of Cilindro do not particularly teach the amount of colorant as required by the instant claim.
Cilindro teaches the blue colorant is added to impart a dark blue color to the resultant product (col. 4 line 30). The amount of the blue colorant will affect the resulting color of the final product. Therefore, the amount of the colorant can be optimized to reach the desired color via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compound for the intended application via a routine optimization, thereby obtaining the present invention.

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Muller (US PG Pub 2010/0168335) in view of Ajayan et al. (US PG Pub 2010/035047 A1).
Regarding claim 11, Muller teaches the method according to claim 1 as set forth above and incorporated herein by reference.
Muller is silent on the sonication process.
Ajayan et al. teaches process for preparing composite materials (Title) wherein the polymer composites are sonicated for fifteen minutes [0098] thereby reading on the sonication process and the predetermined amount of time as required by the instant claim. Ajayan et al. offer the motivation of using sonication of a polymeric mixture in order to obtain a homogenous mixture [0098]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the sonication step of Ajayan et al. in the method of Muller, thereby arriving at the claimed invention. 

13.	Claims 13 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Muller (US PG Pub 2010/0168335) in view of Shieh (US Patent 4,934,921).
Regarding claims 13-15, Muller teaches the methods of claim 1 as set forth above and incorporated herein by reference. Muller teaches the polymer and wax are cooled at the same rate [0043].
Muller do not particularly teach the cooling step further comprises applying heat to the exterior of the wax, and are further silent on the time and temperature that will allow the exterior and interior of the wax to cool at the same rate. Muller are further silent still on the application of the heat using a heated table reducing the heat applied to the wax.
Shieh teaches an investment casting wax injection machine including a heater for heating wax thereby reading on applying heat to the exterior of the wax, wherein a number of manifolds are distributed in the distributor for cooing the wax (Abstract), wherein the investment casting wax injection machine comprises a working table with a control box disposed thereon, a mold provided on each working table thereby reading on the heated table, manifolds spaced in the distributor in order to increase the contact area between the manifolds and the wax so that the cooling effect is increased thereby reading on the allow the exterior and the interior of the wax to cool at the same rate, and wherein the wax flows out at a nozzle to maintain the proper temperature (Figs. 1, 4 and 5 and claim 4). Shieh offers the motivation of optimizing the cooling of the wax due to the ability of to expedite the cooling process and increase productivity while maintaining high quality products (col 1 lines 45-50). In light of these benefits, it would have been obvious to use a heated table as disclosed by Shieh in the method of Muller, thereby arriving at the claimed invention.

14.	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6,476,107 B1) in view of Gomez et al. (US Patent 5,319,003).
Regarding claims 4 and 8, Muller teaches the method of claim 2 as set forth above and incorporated herein by reference.
Chang does not teach the machinable wax components further comprising acetic acid ethenyl ester. Chang is further silent regarding the amount of the acetic acid ethenyl ester.
Gomez et al. teach methods for improving the mechanical performance of composite materials (Title) wherein the composite materials comprise acetic acid ethenyl ester as a strain relieving polymer (SRP) in a mixture with polymers (SRP I, SRP III, SRP V; col. 9 lines 40-66). Gomez et al. further teach the strain relieving polymers (SRP) are used in any amount but preferably from 4-8 percent by weight based upon the total weight of the resin and strain relieving polymer (col. 6 lines 49-51) thereby reading on the claimed range of 3-6 volume percent as required by the instant claim. Gomez et al. offer the motivation of using acetic acid ethenyl ester in a mixture with polymers due to its ability to act as a strain relieving polymer and thereby improving fatigue life and working pressure (col. 6 lines 45-46). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the acetic acid ethenyl ester in the amounts disclosed by Gomez et al. in the method of Chang, thereby arriving at the claimed invention. 

15.	Claims 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6,476,107 B1) in view of Cilindro (US Patent 4,518,288) as listed on the IDS dated 5/24/2022.
Regarding claims 5-7 and 9, Chang teaches the method according to claim 1.
	Regarding claim 5, Chang is silent regarding the pigment being a colorant. Regarding claims 6-7, Chang is further silent on the microcrystalline and paraffin wax and further silent still on the amounts of the microcrystalline wax, paraffin wax and polyethylene wax.
Cilindro teaches machinable wax for prototype patterns, wherein the machinable wax comprises 5 to 15% by volume paraffin wax, 5 to 15% by volume microcrystalline wax, 25-35% by volume polyethylene wax having a density of 0.93 g/cc thereby corresponding to the LDPE wax of the instant claims, and 40 to 50% by volume polyethylene wax (Abstract, claim 1, col. 4 line 6). Regarding claim 5, Cilindro teaches a blue dye in an amount of 7 grams per 100 pounds (col. 4 line 28, claim 5). Cilindro offers the motivation of choosing this particular wax component formulation for machining processes due to its ability to reduce machine tool wear, be machined faster because its nonabrasive, reduce the use of coolants, less expensive than metal, and the material is lightweight (col. 2 lines 5-20). In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the wax component formulation of Cilindro as the polymeric material in the method of Chang, thereby arriving at the claimed invention. 
Regarding claim 9, Chang in view of Cilindro do not particularly teach the amount of colorant as required by the instant claim.
Cilindro teaches the blue colorant is added to impart a dark blue color to the resultant product (col. 4 line 30). The amount of the blue colorant will affect the resulting color of the final product. Therefore, the amount of the colorant can be optimized to reach the desired color via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compound for the intended application via a routine optimization, thereby obtaining the present invention.

16.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6,476,107 B1)  in view of Ajayan et al. (US PG Pub 2010/035047 A1).
Regarding claim 11, Chang teaches the method according to claim 1 as set forth above and incorporated herein by reference.
Muller is silent on the sonication process.
Ajayan et al. teaches process for preparing composite materials (Title) wherein the polymer composites are sonicated for fifteen minutes [0098] thereby reading on the sonication process and the predetermined amount of time as required by the instant claim. Ajayan et al. offer the motivation of using sonication of a polymeric mixture in order to obtain a homogenous mixture [0098]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the sonication step of Ajayan et al. in the method of Chang, thereby arriving at the claimed invention. 


17.	Claims 13 -15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Patent 6,476,107 B1) in view of Shieh (US Patent 4,934,921).
Regarding claims 13-15, Chang teaches the methods of claim 1 as set forth above and incorporated herein by reference. 
Chang do not particularly teach the cooling step further comprises applying heat to the exterior of the wax, and are further silent on the time and temperature that will allow the exterior and interior of the wax to cool at the same rate. Changr are further silent still on the application of the heat using a heated table reducing the heat applied to the wax.
Shieh teaches an investment casting wax injection machine including a heater for heating wax thereby reading on applying heat to the exterior of the wax, wherein a number of manifolds are distributed in the distributor for cooing the wax (Abstract), wherein the investment casting wax injection machine comprises a working table with a control box disposed thereon, a mold provided on each working table thereby reading on the heated table, manifolds spaced in the distributor in order to increase the contact area between the manifolds and the wax so that the cooling effect is increased thereby reading on the allow the exterior and the interior of the wax to cool at the same rate, and wherein the wax flows out at a nozzle to maintain the proper temperature (Figs. 1, 4 and 5 and claim 4). Shieh offers the motivation of optimizing the cooling of the wax due to the ability of to expedite the cooling process and increase productivity while maintaining high quality products (col 1 lines 45-50). In light of these benefits, it would have been obvious to use a heated table as disclosed by Shieh in the method of Chang, thereby arriving at the claimed invention.

Response to Arguments
18.	Applicant’s arguments, see p. 1-5, filed 11/15/2022, with respect to the 103 rejections over Gil et al. in view of Cilindro have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 102 in view of Muller et al. 

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763